—In an action to recover damages for fraud and breach of contract, the plaintiff appeals from (1) an order of the Supreme Court, Dutchess County (Bellantoni, J.), dated December 22, 1998, which granted the defendant’s motion to vacate a judgment of the same court, entered July 15, 1998, in favor of the plaintiff and against it upon its default in appearing or answering, and (2) an order of the same court (LaCava, J.), dated May 6, 1999, which denied the plaintiffs motion to stay enforcement of a judgment, entered October 10, 1997, in a related action entitled Norwest Mtge. v Fragüela, pending in the Supreme Court, Dutchess County under Index No. 6155/96.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion to vacate the judgment entered July 15, 1998, upon its default in appearing or answering (see, Roussodimou v Zafiriadis, 238 AD2d 568).
The Supreme Court also properly denied the plaintiffs motion to stay enforcement of the judgment entered October 10, 1997, in a related action entitled Nor,west Mtge. v Fragüela, pending in the Supreme Court, Dutchess County under Index No. 6155/96, since the plaintiff failed to establish entitlement to the relief sought (see, Koeppel v Schroder, 122 AD2d 780). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.